DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 15-16, 22, 25, 28 and 31 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nakashima (US Pub. 2014/0221038).
Regarding claim 1, Nakashima discloses a method of operating a user equipment (UE), comprising: 
determining whether to perform a power headroom report (PHR) function (par.014, 0104 “the configuration or reconfiguration of the power transmission functionality….whether or not to transmit the power headroom and sending a power headroom report to a base station device”) for a pathloss reference signal (PL-RS) based on a PL-RS type (par.020 “uses each of the pathlosses calculated based on the plurality of types of reference signals”, par.026, 0179) or cell type associated with the PL-RS (par.008 “a wide coverage…. Referred as macro base station”, “a narrow coverage….as a pico base station…..RRH”, par.081, 0179 “the base station device 3”, “the RRH 4”); and 
performing a PHR function (par.014) or one or more pathloss measurements for the PL-RS based on the determination (par.026).
Regarding claims 2, 11, Nakashima discloses the performing performs the PHR function and the one or more pathloss measurements for the PL-RS (par.026 “to calculate path losses, each based on one of a plurality types of reference signals”), or wherein the performing performs only the one or more pathloss measurements for the PL-RS (consideration is optional).  
Regarding claims 9 and 15, Nakashima discloses the one or more pathloss measurements are associated with one or more uplink (UL) positioning reference signals (PRSs) (par.079 “CSI-RS is mapped includes an index indicating the position”), further comprising: performing power control for the UL PRSs based on the one or more pathloss measurements (par.081 “receives the CSI-RS….measures the path loss for the RRH4….and use the measured path loss for the setting of the transmit power of the uplink signal”).
Regarding claim 10, Nakashima discloses everything as claim 1 above.  More specifically, Nakashima discloses determine whether to perform a power headroom report (PHR) function for a pathloss reference signal (PL-RS) based on an indication associated with the PL-RS that is received from a serving cell of the UE (par.014 “that are notified by the base station device”).
Regarding claim 16, Nakashima discloses everything as claim 1 above.  More specifically, the modified Nakashima discloses a user equipment (UE), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor (fig.5 element 409, fig.6 element 607, par.0215).
Regarding claim 22, Nakashima discloses 22. A user equipment (UE), comprising: means for determining whether to perform a power headroom report (PHR) function for a pathloss reference signal (PL-RS) based on a PL-RS type or cell type associated with the PL-RS; and means for performing a PHR function or one or more pathloss measurements for the PL-RS based on the determination (par.014, 026, 020, 104).
Regarding claim 25, Nakashima discloses everything as claim 1 above.  More specifically, Nakashima discloses a user equipment (UE), comprising: means for determining whether to perform a power headroom report (PHR) function for a pathloss reference signal (PL-RS) based on an indication associated with the PL-RS that is received from a serving cell of the UE; and means for performing a PHR function or one or more pathloss measurements for the PL-RS based on the determination (par.014 “that are notified by the base station device”).
Regarding claim 28, Nakashima discloses everything as claim 1 above.  More specifically, Nakashima discloses a non-transitory computer-readable medium storing computer-executable instructions (par.0215).
Regarding claim 31, Nakashima discloses everything as claim 1 above.  More specifically, the modified Nakashima discloses a non-transitory computer-readable medium storing computer-executable instructions (par.0215).

Allowable Subject Matter
Claims 3-8, 12-14, 17-21, 23-24, 26-27, 29-30 and 32-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642